Citation Nr: 0739880	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right wrist disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

4.  Evaluation of hemorrhoids, currently rated 10 percent 
disabling.

5.  Evaluation of traumatic arthritis of the right third and 
fifth fingers, currently rated 10 percent disabling.

6.  Evaluation of traumatic arthritis of the left great toe, 
currently rated 10 percent disabling.

7.  Entitlement to service connection for a back disorder.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to service connection for a back 
disorder and the issue of an evaluation in excess of 10 
percent for traumatic arthritis of the right great toe are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Service connection for a left shoulder disorder, a right 
wrist disorder, and a back disorder was denied in an October 
1989 rating decision.  The veteran was notified of the 
decision that same month, and an appeal of the decision was 
not initiated.

2.  The evidence associated with a left shoulder disorder and 
a right wrist disorder, which was added to the record since 
the October 1989 rating decision, is cumulative and 
redundant, it does not raise a reasonable possibility of 
substantiating the claims, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claims.

3.  The evidence associated with a back disorder, which was 
added to the record since the October 1989 rating decision, 
bears directly and substantively on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  The veteran's hemorrhoids are manifested by complaints of 
persistent bleeding but no competent evidence of anemia or 
fissures.

5.  The veteran's traumatic arthritis of the right third and 
fifth fingers is manifested by fixation of the fifth finger 
at 45 degrees and limited motion of the third finger.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1989 rating decision 
wherein the RO denied service connection for a left shoulder 
disorder is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  Evidence submitted since the October 1989 rating decision 
wherein the RO denied service connection for a right wrist 
disorder is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

3.  Evidence submitted since the October 1989 rating decision 
wherein the RO denied service connection for a back disorder 
is new and material; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156(a), 20.1103 (2007).

4.  The criteria for a disability rating higher than 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2007).

5.  The criteria for a disability rating higher than 10 
percent for traumatic arthritis of the right third and fifth 
fingers have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227, 5229, 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
March 2002, after the enactment of the VCAA.

A letter dated in March 2002 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  With 
regard to the application to reopen his claims of entitlement 
to service connection, the veteran was told that he needed to 
submit new and material evidence.  

In an August 2004 letter, the veteran was told that if there 
was any other evidence in his possession that pertained to 
his claim, he should submit it.  He was also informed of what 
constituted new and material evidence needed to reopen his 
claims and informed of the reason for the previous denial of 
his claims.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  The letter also told the veteran that in order to 
substantiate his claims for increased ratings, the evidence 
needed to show that his service-connected disabilities had 
gotten worse.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with this notice in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


I.  New and Material Claims

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


Left Shoulder

The veteran's claim of entitlement to service connection for 
a left shoulder disorder was denied in an October 1989 RO 
rating decision.  The RO noted that the veteran's service 
medical records were negative for any treatment regarding the 
veteran's left shoulder.  The claim was denied because the 
disorder was not shown in service.

The evidence associated with the claims file at the time of 
the October 1989 denial included the veteran's service 
medical records.  They are negative for any complaints or 
treatment regarding a left shoulder disorder.

The evidence added to the claims file following the October 
1989 RO rating decision includes a February 2001 written 
statement, in which the veteran indicated that in August 
1999, he sustained a separated shoulder from a bicycle 
accident.  

In a February 2002 VA outpatient treatment record, the 
veteran complained of constant pain that began in his left 
hand and continued up to his neck.  On examination, the 
veteran had full range of motion of the left shoulder with no 
point tenderness.  Upper extremity strength was intact.  The 
assessment was questionable impingement of the left arm.

A December 2003 VA x-ray report indicated the veteran's left 
shoulder revealed no significant findings.

A May 2005 VA outpatient treatment record shows the veteran 
complained of shoulder pain.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder.  Specifically, at the time of the 
previous denial, the evidence had established that the 
veteran had no treatment for his left shoulder in service.  
Evidence added to the claims file, including VA outpatient 
records showing the veteran complained of left shoulder pain, 
does not relate to the unestablished fact of whether the 
veteran suffered an injury to his left shoulder while in 
service.  The evidence only shows the veteran currently 
complains of pain and reported an August 1999 post-service 
injury to his left shoulder.

The evidence of record establishes that there is no diagnosis 
assigned to the veteran's complaints of left shoulder pain.  
His x-rays were noted to be negative.  Therefore, the Board 
finds that the newly added evidence also does not relate to 
the unestablished fact of whether the veteran has a currently 
diagnosed left shoulder disability.  While the veteran 
indicated during his hearing that he would submit additional 
evidence he believed was new and material to his claim, the 
undersigned allowed 60 days for the veteran to submit 
additional evidence, and he has not.  Furthermore, additional 
evidence showing current complaints of left shoulder pain 
would only duplicate evidence already in the claims file and 
would not provide a basis upon which the Board could reopen 
the veteran's claim.

In summary, the Board finds that no new and material evidence 
has been received in conjunction with the claim to reopen 
and, therefore, the veteran's claim of entitlement to service 
connection for a left shoulder disorder is not reopened.  
Since the Board has found that no new and material evidence 
has been submitted, no further adjudication of this claim is 
warranted.  As new and material evidence to reopen the 
veteran's finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not applicable.


Right Wrist

The veteran's claim of entitlement to service connection for 
a right wrist disorder was denied in an October 1989 RO 
rating decision.  The RO noted that the veteran's service 
medical records showed a right hand and right wrist injury, 
but there was no confirmed fracture and no subsequent problem 
shown.  It was an acute and transitory injury, and chronic 
pathology was not established by the evidence of record.

The evidence associated with the claims file at the time of 
the October 1989 decision included the service medical 
records.  In October 1979, the veteran complained of an 
injury to his right hand with swelling, tenderness, and 
limited range of motion.  A July 1980 entry shows the veteran 
complained of pain in his right wrist after hitting a mirror.  
The assessment was to rule out a fracture.  A subsequent x-
ray showed a questionable radial fracture.  The diagnosis was 
a possible non-displaced fracture of the ulnar styloid.  An 
August 1981 right wrist fracture was noted on the veteran's 
March 1985 separation examination report.  No diagnosis or 
defect was assigned.

The evidence added to the claims file following the October 
1989 RO rating decision includes a September 2003 VA 
outpatient record showing the veteran complained of pain in 
the right wrist and needed a wrist brace.  The diagnosis was 
arthralgias of the right wrist.  The brace was provided.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right wrist disorder.  Specifically, at the time of the 
previous denial, the evidence had established that the 
veteran had no current wrist disability that was due to 
service because the injuries in service had been shown to 
have resolved with no subsequent problems.  The only relevant 
evidence added to the claims file is the September 2003 VA 
outpatient record showing the veteran complained of pain in 
the right wrist.  This report showing complaints of pain, and 
the subsequent treatment with a brace, is not evidence that 
relates to the unestablished fact of whether the veteran has 
a right wrist disorder that resulted from an injury in 
service.  The evidence only shows the veteran currently 
complains of pain.  No diagnosis, other than arthralgias or 
joint pain, was given.  While the veteran indicated during 
his hearing that he would submit additional evidence he 
believed was new and material to his claim, the undersigned 
allowed 60 days for the veteran to submit additional 
evidence, and he has not.  Furthermore, additional evidence 
showing current complaints of right wrist pain would only 
duplicate evidence already in the claims file and would not 
provide a basis upon which the Board could reopen the 
veteran's claim.

In summary, the Board finds that no new and material evidence 
has been received in conjunction with the claim to reopen 
and, therefore, the veteran's claim of entitlement to service 
connection for a right wrist disorder is not reopened.  Since 
the Board has found that no new and material evidence has 
been submitted, no further adjudication of this claim is 
warranted.  As new and material evidence to reopen the 
veteran's finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not applicable.


Back

The veteran's claim of entitlement to service connection for 
a back disorder was denied in an October 1989 RO rating 
decision.  The RO noted that the veteran's service medical 
records showed two complaints of back pain with an assessment 
of thoracic facet syndrome.  Upon separation in March 1985, 
the veteran reported a history of back pain, last experienced 
in 1980.  In denying the claim, the RO determined that the 
veteran's back pain was acute and transitory.

The evidence of record at the time of the October 1989 RO 
decision included the veteran's service medical records.  In 
February 1980, the veteran complained of mid-back soreness, 
which had been gradually getting better.  He had no pain as 
long as he was moving but complained of pain upon standing or 
lying down.  Following examination, the assessment was 
thoracic facet syndrome.  In July 1984, the veteran 
complained of mid-back pain for two days.  Following 
examination, the diagnosis was musculoskeletal pain.  When 
examined for separation in March 1985, the veteran reported a 
history of recurrent back pain.  On examination, the veteran 
complained of pain in his back in 1980.  There were no gross 
abnormalities.

Evidence added following the October 1989 RO decision 
includes February and July 1992 VA records showing the 
veteran complained of lower back pain.  

In a February 2001 written statement, the veteran indicated 
that he was involved in a bicycle accident in 1999 and 
suffered a hairline fracture of his spine.

June 1998 VA x-ray reports show the veteran had mild to 
moderate degenerative disk disease of the cervical spine.

A March 2002 VA x-ray report shows the veteran had 
straightening of the curvature with minimal degenerative 
change of the lumbosacral spine.  Treatment records indicated 
the veteran complained of chronic neck and back pain.  Mild 
degenerative joint disease and degenerative disk disease was 
shown on x-rays.

A December 2003 VA x-ray report revealed minimal degenerative 
disc disease and spurring.

A June 2005 VA x-ray report showed the veteran had 
osteophytic spurring and mild narrowing of the cervical 
spine.

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  Specifically, at the time of the previous 
denial, the evidence had established that the veteran had no 
current back disability that was due to disease or injury.

The evidence added to the claims file shows the veteran has a 
current back disorder, diagnosed as degenerative disc disease 
and degenerative joint disease.  Based in part on the reason 
for the prior denial, this evidence is new and material.  
When previously addressed, there was no competent evidence of 
a current disease or injury.  Such facts have obviously 
changed.  Accordingly, the claim is reopened.


II.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).


Hemorrhoids

The veteran's hemorrhoids are currently rating 10 percent 
disabling under the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2007).  Under that code, a 10 percent rating is 
assigned for large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  Id.  A 20 percent rating is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  Id.

In August 2003, the veteran underwent VA examination.  He 
stated that his hemorrhoids flared-up periodically.  They 
currently bled more days than not.  Medication caused 
diarrhea, which irritated his hemorrhoids.  He used a pad, 
which he changed twice a day.  He soiled his clothes often, 
as blood ran down his leg.  Periodically, he had difficulty 
sitting.  Examination revealed two moderately-sized 
hemorrhoids.  The assessment was external hemorrhoids.

In June 2005, the veteran underwent VA examination.  He had 
constant bleeding in his rectum since 1981.  He had bleeding 
with 80 percent of his bowel movements.  He dripped into his 
pants and soiled his clothes at times.  He did not buy any 
absorptive materials or pads.  On examination, the veteran 
had redundant skin tissue and small areas of active external 
hemorrhoids in a ring encircling the entire external rectum.  
The area was moderately tender to palpation.  There was scant 
red blood at two locations on the rectum.  There were areas 
of dried, crusted blood around the external rectum.  The 
assessment was external hemorrhoids.

In July 2007, the veteran testified before the undersigned.  
He indicated he had to throw away many pairs of underwear.  
He saw blood daily in his excrement.  His pain medication 
caused constipation, which exacerbated his hemorrhoids.

Based on a review of the record, the Board finds that the 
evidence supports only a 10 percent disability rating and not 
an increase to a 20 percent disability rating.  While the 
veteran has reported persistent bleeding, the evidence of 
record establishes he did not have anemia or fissures.  A 
rating of 20 percent for hemorrhoids requires showing 
persistent bleeding with secondary anemia or evidence of 
fissures.  Since the evidence only shows persistent bleeding, 
the Board finds that an increase to a 20 percent disability 
rating is not warranted.

As there is absolutely no evidence of anemia, in addition to 
persistent bleeding, or evidence of fissures, the presence of 
which is required for assignment of a 20 percent rating, the 
claim for increase is denied, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Right Fingers

The veteran's traumatic arthritis of the right third and 
fifth fingers is currently rated 10 percent disabling under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2007).  Under that diagnostic code (with reference to 
Diagnostic Code 5003), arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Id.  In the absence of limitation of 
motion, a 10 percent rating is assigned for involvement of 
two or more major joints or two or more minor joint groups.  
Id.   A 20 percent rating is assigned for the same criteria 
with occasional incapacitating episodes.  Id.

The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, during the 
appeal period.  In VAOPGCPREC 3-2000 (April 2003), VA's 
General Counsel held that when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006).

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. § 4.71a, DC 
5227 (2002).  The former criteria also provided that 
extremely unfavorable ankylosis would be rated as amputation 
under DCs 5152 through 5156.  Notes regarding Multiple 
Fingers: Favorable Ankylosis, indicate that ankylosis of both 
the metacarpophalangeal and proximal interphalangeal joints, 
with either joint in extension or in extreme flexion, will be 
rated as amputation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5220-5223 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007), 
limitation of motion of the third finger is afforded a 10 
percent rating when there is a gap of one inch or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  A 
noncompensable rating is assigned with a gap of less than one 
inch between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by more than 30 degrees.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2007), a 
noncompensable rating is assigned to any limitation of motion 
of the little finger.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007), a 
noncompensable rating is assigned to unfavorable or favorable 
ankylosis of the little finger.  The note following the code 
directs the reviewer to consider evaluation as amputation and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.

In August 2003, the veteran underwent VA examination.  He 
complained of diffuse pain in his right hand and arthritis in 
all joints.  The pain in his fingers was worse with cold 
weather.  When the weather is cold, he could not use a pen 
and write his name.  When it was warm, he could write three 
pages.  He could not use a hammer more than a minute, since 
lifting heavy items caused an increase in pain.  

On examination, the veteran had a moderately swollen joint of 
the fifth finger with lack of range of motion.  The proximal 
interphalangeal joint extended to 45 degrees, which was 45 
degrees short of full extension; and flexed to 90 degrees, 
which was 5 degrees short of full flexion.  The distal 
interphalangeal joint flexed to 45 degrees and extended to 5 
degrees, lacking 5 degrees of full extension.  The veteran 
could touch the mid-palmar crease with the fifth fingertip.

Examination of the third finger revealed extension to 0 
degrees and flexion to 90 degrees, which was 5 degrees short 
of full flexion.  The third finger was able to touch the mid-
palmar crease.  The proximal interphalangeal joint had mild 
synovial hypertrophy.  Range of motion of that joint was 
extension to 5 degrees, which was 5 degrees short of full 
extension; and flexion to the full 95 degrees.  The diagnoses 
were status post right hand small finger proximal 
interphalangeal joint dislocation, proximal phalanx fracture 
of the small finger of the right hand, and right middle 
finger evulsion fracture.  The examiner opined that most 
likely there was traumatic arthritis of the third finger and 
fifth finger proximal interphalangeal joint and 
metacarpophalangeal joint.

A June 2005 VA x-ray report showed probable post-traumatic 
changes of the right fifth finger.

In June 2005, the veteran underwent VA examination.  He 
complained of constant pain.  He had swelling of the 
metacarpal phalangeal joint of the long finger.  He was 
unable to write at times.  He had difficulty picking up small 
items with that hand.  On examination, the right hand had 
enlargement of the metacarpal phalangeal joint of the long 
finger and the small finger.  There was pain with 
manipulation of those joints.  The veteran could flex his 
fingers and touch his proximal palm.  He could fully extend 
these fingers.  There was full range of motion of the fingers 
but pain with those movements and with hand grip.  The 
proximal interphalangeal joint of the fifth finger was fused 
in 45 degrees of flexion.  There was no actual movement of 
that joint.  The diagnosis was status post right hand long 
and small finger metacarpal fractures with mild degenerative 
joint disease, as per x-rays.  The examiner opined that 
during periods of exacerbation, the veteran would have a 
further loss of 15 degrees of movement of his long finger and 
small finger metacarpal phalangeal joints.  Pain had the 
major functional impact on these joints.

In July 2007, the veteran testified before the undersigned.  
He was no longer able to throw a ball with his children 
because of his right hand disability.  When asked to attempt 
to make a fist, the veteran was unable to bring his fingers 
all the way to the crease.

The Board first finds that an increase to a 20 percent rating 
is not applicable under the specific criteria enumerated in 
Diagnostic Code 5003.  The two joints involved, the veteran's 
third and fifth fingers, constitute one minor joint group, 
and the evidence establishes the veteran has no 
incapacitating episodes.  Therefore an increase under 
Diagnostic Code 5003 is not warranted.

With regard to the veteran's fifth finger, the Board notes 
that neither the former nor revised code provides for a 
compensable evaluation for either limitation of motion or 
ankylosis of the little finger.  Therefore, even though it 
appears the veteran demonstrated ankylosis of his right fifth 
finger during the June 2005 VA examination, a separate 
compensable evaluation cannot be assigned to the veteran's 
little finger disability based on limitation of motion or 
ankylosis.

As noted above, the former criteria, in effect prior to 
August 26, 2002, indicated that for extremely unfavorable 
ankylosis, the finger should be rated as for amputation.  
Notes accompanying the code indicated that fingers are to be 
rated as amputation when both joints are ankylosed, with 
either joint in extension or extreme flexion.  While it 
appears the veteran demonstrated an ankylosed right little 
finger, it was noted to be at 45 degrees.  Therefore, it was 
not in extension or extreme flexion.  The evidence 
establishes the veteran's ankylosis of the little finger had 
no effect on the movement of his other fingers or his hand.  
Therefore, evaluation under the codes applicable for 
amputation of the little finger, for the criteria in effect 
prior to August 26, 2002, is unnecessary.  In addition, the 
evidence establishes that the veteran has motion of his third 
finger, and he was never diagnosed with ankylosis of the 
third finger.  Therefore, there is no ankylosis of this 
finger, and, thus, no applicable rating under the diagnostic 
codes in effect prior to August 26, 2002.

Under the revised criteria governing finger disabilities, the 
veteran's fifth finger is rated noncompensable under both 
Diagnostic Code 5227 and 5230, which provide ratings for 
ankylosis or limitation of motion of the little finger.  This 
is the only possible rating provided for under these codes.

As indicated above, the Board must consider under the revised 
criteria whether ankylosis of the veteran's little finger 
warrants an evaluation as for amputation and whether an 
additional evaluation is warranted for resulting limitation 
of motion of the other digits or interference with overall 
function of the hand.  The evidence establishes that the 
veteran's fixation of the right little finger does not 
interfere with the function of the other fingers or the 
overall function of the hand.  The Board notes the disability 
of the third finger, and any symptoms associated with that 
disability will be considered separately.  The evidence shows 
the veteran had full use of the other fingers of his right 
hand.  In addition, his finger was fixed at 45 degrees, 
neither in extension or full flexion.  Therefore, the Board 
determines that evaluation of this finger under the codes 
applicable to amputation is not warranted.

Diagnostic Code 5229 provides for a maximum 10 percent 
evaluation for limitation of motion of the middle finger.  
This is the rating already assigned to the veteran's 
disability.  Since, when evaluated separately, the fingers 
warrant no more than a 10 percent evaluation, the Board finds 
that an increase is not applicable.  A 10 percent rating, and 
no more, is applicable to the veteran's right finger 
disabilities whether they are evaluated separately under 
Diagnostic Codes 5227 and 5229 or whether they are evaluated 
together under Diagnostic Code 5003.  Therefore, an increase 
is not warranted.

While the Board has considered the effect that functional use 
and limitation of motion due to pain has on the veteran's 
disability, he has already been assigned the maximum 
evaluation possible under the limitation of motion Diagnostic 
Codes for the disabled joints.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, an increased rating is not warranted, and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, supra.


ORDER

The application to reopen a claim for service connection for 
a left shoulder disorder is denied.

The application to reopen a claim for service connection for 
a right wrist disorder is denied.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disorder is granted to this extent.

An evaluation in excess of 10 percent for hemorrhoids is 
denied.

An evaluation in excess of 10 percent for traumatic arthritis 
of the right third and fifth fingers is denied.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected traumatic arthritis of the left great toe, 
currently rated 10 percent disabling.  The veteran was last 
afforded a VA examination in June 2005.  VA outpatient 
treatment records dated in February 2006 show the veteran 
sustained a compound fracture of his left great toe when he 
caught it in a lawn mower.  Since the veteran sustained an 
injury to his service-connected left great toe, and he has 
not been examined at VA since that fracture, the Board finds 
that a remand is necessary to properly assess the veteran's 
current level of disability.

As indicated above, the Board has determined that the veteran 
has submitted new and material evidence with respect to his 
claim of entitlement to service connection for a back 
disorder.  Since the evidence now shows that the veteran has 
a currently diagnosed back disorder, the RO must solicit a VA 
physician's opinion to determine whether this current 
diagnosis is related to his complaints of back pain during 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the current level 
of disability associated with his 
traumatic arthritis of the left great toe.  
The degree of his impairment should be 
established.

2.  Provide the veteran's claims file to a 
VA physician.   The physician should 
review the veteran's claims file and 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
currently diagnosed back disorder began 
during service or is otherwise related to 
military service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)





 Department of Veterans Affairs


